 


109 HRES 924 RH: Providing for consideration of the bill (S. 2754) to derive human pluripotent stem cell lines using techniques that do not knowingly harm embryos.
U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 215 
109th CONGRESS 
2d Session 
H. RES. 924 
[Report No. 109–578] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2006 
Mr. Gingrey, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the bill (S. 2754) to derive human pluripotent stem cell lines using techniques that do not knowingly harm embryos. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (S. 2754) to derive human pluripotent stem cell lines using techniques that do not knowingly harm embryos. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit. 
 
 
July 18, 2006 
Referred to the House Calendar and ordered to be printed 
